Citation Nr: 0613794	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-05 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, (DM).  

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in February 2005.  
At that time, in addition to remanding the two issues 
currently on the title page of this decision, the Board also 
denied service connection for high cholesterol and 
cardiovascular disease.  

In February 2006, the veteran's representative filed a motion 
to vacate this decision as the veteran had not been afforded 
a hearing before a Member of the Board as he had requested in 
his March 2003 substantive appeal.  In response to the 
motion, the Board, in a February 24, 2006, letter indicated 
that it would vacate the previous denials if the veteran 
appeared for his requested hearing on April 26, 2006.  

In a March 2006 letter, the veteran indicated that he had no 
recollection of requesting a personal appearance and that he 
did not desire to appear at a hearing.  The veteran did not 
appear for the scheduled hearing.


FINDINGS OF FACT

1.  The veteran's DM is etiologically related to steroid 
treatment received for his service-connected spleenectomy.  

2.  The veteran's cataracts are etiologically related to 
steroid treatment received for his service-connected 
splenectomy.


CONCLUSIONS OF LAW

1.  The veteran's current DM is proximately due to or the 
result steroid treatment received for his service-connected 
splenectomy.  38 C.F.R. § 3.310 (2005).

2.  The veteran's current cataracts are proximately due to or 
the result steroid treatment received for his service-
connected splenectomy.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the veteran being granted the full benefits 
sought on appeal.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Service connection is currently in effect for the following 
disorders:  splenectomy, rated as 30 percent disabling; 
lymphogranulomatosis (Hodgkin's Disease) rated as 30 percent 
disabling; Duke B adenocarcinoma of the rectum, status post 
left anterior resection and radiation associated with 
lymphogranulomatosis, rated as 10 percent disabling; and 
scar, postoperative, lower abdomen associated with Duke B-2 
adenocarcinoma of the rectum, status post anterior resection 
and radiation, rated as noncompensable.  

The veteran did not receive treatment for cataracts or DM 
during the course of his period of service or in the years 
immediately following service.  The veteran has expressed his 
belief that his current DM and cataracts are related to his 
service-connected disorders, including treatment received for 
these disabilities.  

In November 1965, the veteran underwent a splenectomy.  At 
the time of the operation, the spleen was found to be 
enlarged, boggy, and soft.  Following surgery, the veteran 
rapidly and satisfactorily convalesced.  The veteran was 
noted to have received steroid treatment during his hospital 
stay which was tapered to 10 milligrams of prednisone daily 
at the time of his transfer.  The veteran was transferred to 
medical services for further treatment and evaluation.  

With regard to the question of direct service connection for 
DM and cataracts, the veteran was not treated for DM or 
cataracts during service or within close proximity of his 
separation from service.  While the veteran has expressed his 
belief that his DM and cataracts may have started in service, 
he, as a lay person, is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Moreover, 
there has been no competent evidence received directly 
relating any current DM or cataracts to the veteran's period 
of service. 

With regard to the veteran's claims of service connection for 
cataracts and DM on a secondary basis, the Board notes that 
for a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for cataracts, it cannot be stated that 
the preponderance of the evidence is against the claim of 
service connection for cataracts.  The Board notes that the 
veteran's service medical records reveal that he underwent 
steroid therapy following his splenectomy.  The Board further 
observes that the September 2005 VA eye examiner, in his 
October 2005 addendum, indicated that it was at least as 
likely as not that the veteran's cataracts were a multi-
factorial disease from the oral prednisone use for his 
service-connected splenectomy, his age, and the DM.  He 
stated that it was difficult, if not impossible, to tease out 
the contribution of each risk factor.  

Based upon the findings of steroid treatment in service and 
the September 2005 VA examiner's opinion that the veteran's 
cataracts were at least in part caused by the medical 
treatment received for his service-connected splenectomy, the 
evidence is at least in equipoise as to whether the veteran's 
cataracts resulted from prednisone therapy for his service-
connected splenectomy.  In such a case, reasonable doubt must 
be resolved in favor of the veteran.  

Resolving reasonable doubt in favor of the veteran, service 
connection is granted for cataracts as secondary to 
prednisone therapy for his service-connected splenectomy.  

With regard to the veteran's claim of service connection for 
DM, the Board notes that the September 2005 VA examiner found 
it less likely that the veteran's service-connected disorder 
caused his DM.  However, he stated that while the veteran had 
lymphoma and a splenectomy, he did not have steroid based 
treatment to cause secondary DM.  Based upon the veteran's 
service medical records it appears that the veteran did have 
steroid based treatment in conjunction with his splenectomy.  
As a result of the veteran having undergone steroid treatment 
in service, and his subsequent development of DM, which the 
examiner noted was possible on a secondary basis with steroid 
treatment, the Board is of the opinion that the evidence is 
at least in equipoise as to whether the veteran's current DM 
is as a result of steroid treatment received for his service-
connected splenectomy.  As noted above, reasonable doubt must 
therefore be resolved in favor of the veteran.  

Resolving reasonable doubt in favor of the veteran, service 
connection is granted for DM as secondary to prednisone 
therapy for service-connected splenectomy.


ORDER

Service connection for cataracts is granted.  

Service connection for DM is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


